Citation Nr: 1110429	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1973 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

To support his claim, the Veteran testified at hearings at the RO in January 2009, before a local Decision Review Officer (DRO), and in September 2010 before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

The Veteran has diagnoses of PTSD as well as other acquired psychiatric disorders, to specifically include depression.  The United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for PTSD into a single issue in order to comply with the Court's holding.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for acquired psychiatric disorder is decided.

The Veteran contends that he is entitled to service connection for acquired psychiatric disorder as he believes it is related to his active service, to specifically include an incident in training in which a drill instructor hit him in the stomach, the fact that he was "recycled" into basic training twice, and that he was trained to "kill, kill, kill" before being discharge for erroneous enlistment due to his age.

The Veteran was most recently afforded a VA examination in June 2010 in which he reported the aforementioned in-service stressors to a VA examiner.  The VA examiner diagnosed depression, chronic, severe; PTSD, chronic, severe.  The VA examiner offered an opinion that the chronic disability of PTSD related to his complaints of abuse in basic training are at least as likely as not related to his current psychiatric functioning.  Unfortunately, the opinion was expressed in a manner which leaves the Board less than certain of its meaning.  It is not clear whether or not the opinion finds that PTSD is etiologically related to actual abuse in service or is merely related to complaints of abuse.  Moreover, the VA examiner did not provide an etiological opinion in regards to the diagnosis of depression.  

The Board notes that in Clemons, the Court found that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5. 

In light of the Court's decision in Clemons, evidence of record showing that the Veteran has been diagnosed with PTSD and depression, and the Board's determination that clarification of the June 2010 VA examiner's opinion is required; the Board finds that the Veteran should be provided with an additional VA examination to determine the current diagnosis, nature, and etiology of any currently present psychiatric disorder, to include PTSD. 

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) for his claim for service connection for an acquired psychiatric disability to include PTSD.  This should include notice pertaining to PTSD based on claims of personal assault.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the diagnosis, nature, and etiology of any currently present psychiatric disorder, to include PTSD.  The claims folder must be made available to a psychiatrist for review before the examination, as well as any personnel records that might constitute evidence of a personal assault as described in 38 C.F.R. § 3.304(f)(4).  A list of any verified stressors should also be provided.  After a review of the record and examination of the Veteran, the examiner should attempt to express the following opinions:
a) What is the diagnosis of the Veteran's current psychiatric disability?
b) If the Veteran's current disability is an acquired psychiatric disability, is it as likely as not (probability of 50 percent or more) that this acquired psychiatric disability was incurred in or is otherwise related to active service?
c) If the only current diagnosis is PTSD or if the examiner finds that there is a current diagnosis of PTSD as well as other psychiatric disabilities that are determined not to be related to active service, then the examiner should be requested to provide the verified stressor that supports the diagnosis.  This should include whether there is any evidence in personnel records of the reported in service assault that support the Veteran's contentions.

The reasons and bases for all opinions should be provided.  All diagnoses made at this examination should conform to the DSM-IV diagnostic criteria.  For each diagnosis, the elements supporting the diagnosis, to include the verified stressor for a diagnosis of PTSD, should be identified.  If the stressor is a complaint or contention of abuse, it should be noted if the complaint meets the DSM-IV diagnostic criteria of PTSD.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


